DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the impressing device" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP 2012-16830; provided with the IDS).

 a step for forming a laminated body in which a surface of a photocurable resin layer (11) is tightly attached along the concave-convex pattern of the mold by mounting the concave-convex pattern surface of the mold on a surface of the photocurable resin layer made of a photocurable resin composition and formed on the substrate (12) to be pressed, a step for bonding the metal microparticle layer to the photocurable resin layer by hardening the photocurable resin layer of the laminated body with ultraviolet irradiation, and a step for removing or moving the metal layer (20c) to the substrate in order to manufacture the metal  wire grid (abstract; Figure 1,[0019]-[0077]).
Hashimoto et al may not explicitly disclose that a cladding layer integrated with the metal layer.
However, Hashimoto et al’s metallic ink layer covering a surface of the template (Figure 1) and metal layer and the cladding layer in the instant invention is made of same material (see instant specification [0078] and giving the broadest interpretation of the claimed language, it would have been obvious that the metal layer formed in the grooves taught by Hashimoto et al would reads on the claimed cladding layer integrated with the metal layer.
With regards to claim 11, Hashimoto et al disclose the metal ink layer comprises silver nano metal [0033].
.

Claims 2,6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP 2012-16830; provided with the IDS) as applied to claim 1 above, and further in view of Gregoire (US 2014/0262444).
Hashimoto et al disclose above but fails to disclose impressing the metal ink into the groove with an impact-resistance layer as to claim 2; and a release layer as to claim 6 and the material of the release layer as to claim 7; the material of the impact-resistance layer is graphite as to claim 9.
However, Gregoire (US 2014/0262444) discloses an imprinting process, wherein a conductive release layer (40) is on the grooves [0067]; forming a backing layer (48) (resemble as the claimed impact-resistance layer), the backing layer helps to rigidify the thin conductive transfer layer; the electrically conductive release layer 42 has such a sufficiently low adhesion strength, that the male imprint tool 50 and the female tool 317, 22a may be separated mechanically in a relatively facile manner [0069].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Gregories’s teaching of introducing a backing layer and a release layer into Hashimoto et al’s teaching for helping the rigidify the thin transfer layer and easily releasing the imprinting tool for easy separation as taught by Gregoire.	
With regards to claim 9, Gregoire discloses conductive layer may comprises silver, graphite or a surface passivation [0067].
Allowable Subject Matter
Claims 3-5,8,10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or renders obvious to a process of forming a metal wire grid polarizer including the step of etching the metal wire grid structure to etch away the cladding layer between the adjacent metal layers and expose a surface of the substrate, to obtain the metal wire grid polarizer as the context of claims 3 and 14.
Claims 4-5,8,10,15-17 are directly or indirectly depends on claim 3.
The prior art also fails to teach or renders obvious to a process of forming a metal wire grid polarizer including the step of impressing metal layer with a impressing device comprises a laser as the context of claim 8 and 18.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713